
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. CON. RES. 70
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 5, 2008
			Agreed to
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2009 and including the appropriate
		  budgetary levels for fiscal years 2008 and 2010 through 2013.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2009
			(a)DeclarationCongress
			 declares that this resolution is the concurrent resolution on the budget for
			 fiscal year 2009 and that this resolution sets forth the appropriate budgetary
			 levels for fiscal year 2008 and for fiscal years 2010 through 2013.
			(b)Table of
			 Contents
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2009.
					Title I—RECOMMENDED LEVELS AND AMOUNTS
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Postal Service discretionary administrative
				expenses.
					Sec. 104. Major functional categories.
					Title II—Reserve Funds
					Subtitle A—House Reserve Funds
					Sec. 201. Deficit-neutral reserve fund for SCHIP
				legislation.
					Sec. 202. Deficit-neutral reserve fund for America’s veterans
				and servicemembers.
					Sec. 203. Deficit-neutral reserve fund for education benefits
				for servicemembers, veterans, and their families.
					Sec. 204. Deficit-neutral reserve fund for infrastructure
				investment.
					Sec. 205. Deficit-neutral reserve fund for renewable energy and
				energy efficiency.
					Sec. 206. Deficit-neutral reserve fund for middle-income tax
				relief and economic equity.
					Sec. 207. Deficit-neutral reserve fund for reform of the
				alternative minimum tax.
					Sec. 208. Deficit-neutral reserve fund for higher
				education.
					Sec. 209. Deficit-neutral reserve fund for affordable
				housing.
					Sec. 210. Deficit-neutral reserve fund for Medicare
				improvements.
					Sec. 211. Deficit-neutral reserve fund for health care quality,
				effectiveness, and efficiency.
					Sec. 212. Deficit-neutral reserve fund for Medicaid and other
				programs.
					Sec. 213. Deficit-neutral reserve fund for a 9/11 health
				program.
					Sec. 214. Deficit-neutral reserve fund for trade adjustment
				assistance and unemployment insurance modernization.
					Sec. 215. Deficit-neutral reserve fund for county payments
				legislation.
					Sec. 216. Deficit-neutral reserve fund for San Joaquin River
				restoration and Navajo Nation water rights settlements.
					Sec. 217. Deficit-neutral reserve fund for the National Park
				Centennial Fund.
					Sec. 218. Deficit-neutral reserve fund for child support
				enforcement.
					Sec. 219. Deficit-neutral reserve fund for children and
				families.
					Sec. 220. Reserve fund adjustment for revenue measures in the
				House.
					Subtitle B—Senate Reserve Funds
					Sec. 221. Deficit-neutral reserve fund to strengthen and
				stimulate the American economy and provide economic relief to American
				families.
					Sec. 222. Deficit-neutral reserve fund for improving
				education.
					Sec. 223. Deficit-neutral reserve fund for investments in
				America’s infrastructure.
					Sec. 224. Deficit-neutral reserve fund to invest in clean
				energy, preserve the environment, and provide for certain
				settlements.
					Sec. 225. Deficit-neutral reserve fund for America’s veterans
				and servicemembers.
					Sec. 226. Deficit-neutral reserve fund for education benefits
				for servicemembers, veterans, and their families.
					Sec. 227. Deficit-neutral reserve fund to improve America's
				health.
					Sec. 228. Deficit-neutral reserve fund for reform of the
				alternative minimum tax.
					Sec. 229. Deficit-neutral reserve fund for judicial pay and
				judgeships.
					Sec. 230. Deficit-neutral reserve fund for immigration
				enforcement and reform.
					Sec. 231. Deficit-neutral reserve fund for science
				parks.
					Sec. 232. Deficit-neutral reserve fund to terminate deductions
				from mineral revenue payments to States.
					Sec. 233. Deficit-reduction reserve fund for increased use of
				recovery audits.
					Sec. 234. Deficit-neutral reserve fund for food
				safety.
					Sec. 235. Deficit-neutral reserve fund for demonstration
				project regarding Medicaid coverage of low-income HIV-infected
				individuals.
					Sec. 236. Deficit-neutral reserve fund for reducing the income
				threshold for the refundable child tax credit, and other selected tax relief
				policies.
					Sec. 237. Deficit-neutral reserve fund for a 9/11 health
				program.
					Title III—Budget Enforcement
					Subtitle A—House Enforcement Provisions
					Sec. 301. Program integrity initiatives and other
				adjustments.
					Sec. 302. Point of order against advance
				appropriations.
					Subtitle B—Senate Enforcement Provisions
					Sec. 311. Senate point of order against legislation increasing
				long-term deficits.
					Sec. 312. Discretionary spending limits, program integrity
				initiatives, and other adjustments.
					Sec. 313. Point of order against advance
				appropriations.
					Sec. 314. Senate point of order against provisions of
				appropriations legislation that constitute changes in mandatory programs with
				net costs.
					Sec. 315. Senate point of order against legislation increasing
				short-term deficit.
					Subtitle C—Other Provisions
					Sec. 321. Oversight of government performance.
					Sec. 322. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 323. Application and effect of changes in allocations and
				aggregates.
					Sec. 324. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 325. Exercise of rulemaking powers.
					Title IV—Policy
					Sec. 401. Policy of the House on middle-income tax
				relief.
					Sec. 402. Policy on defense priorities.
					Title V—Sense of the Senate and Congress
					Subtitle A—Sense of the Senate
					Sec. 501. Sense of the Senate regarding Medicaid administrative
				regulations.
					Subtitle B—Sense of the Congress
					Sec. 511. Sense of the Congress on servicemembers’ and
				veterans’ health care and other priorities.
					Sec. 512. Sense of the Congress on homeland
				security.
					Sec. 513. Sense of the Congress regarding long-term fiscal
				reform.
					Sec. 514. Sense of the Congress regarding waste, fraud, and
				abuse.
					Sec. 515. Sense of the Congress regarding extension of the
				statutory pay-as-you-go rule.
					Sec. 516. Sense of the Congress on long-term
				budgeting.
					Sec. 517. Sense of the Congress regarding affordable health
				coverage.
					Sec. 518. Sense of the Congress regarding pay
				parity.
					Sec. 519. Sense of the Congress regarding subprime lending and
				foreclosures.
					Sec. 520. Sense of the Congress regarding the need to maintain
				and build upon efforts to fight hunger.
					Sec. 521. Sense of the Congress regarding the importance of
				child support enforcement.
					Sec. 522. Sense of the Congress on the Innovation Agenda and
				America COMPETES Act.
				
			IRECOMMENDED LEVELS
			 AND AMOUNTS
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2008
			 through 2013:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2008:
				$1,875,392,000,000.
							Fiscal year 2009:
				$2,029,612,000,000.
							Fiscal year 2010:
				$2,204,652,000,000.
							Fiscal year 2011:
				$2,413,249,000,000.
							Fiscal year 2012:
				$2,506,049,000,000.
							Fiscal year 2013:
				$2,626,582,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2008: –$4,000,000,000.
							Fiscal year 2009: –$67,755,000,000.
							Fiscal year 2010: $21,270,000,000.
							Fiscal year 2011: –$14,824,000,000.
							Fiscal year 2012:
				–$151,572,000,000.
							Fiscal year 2013:
				–$123,689,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2008:
				$2,563,262,000,000.
						Fiscal year 2009:
				$2,530,703,000,000.
						Fiscal year 2010:
				$2,562,856,000,000.
						Fiscal year 2011:
				$2,693,843,000,000.
						Fiscal year 2012:
				$2,736,865,000,000.
						Fiscal year 2013:
				$2,868,813,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2008:
				$2,465,711,000,000.
						Fiscal year 2009:
				$2,565,903,000,000.
						Fiscal year 2010:
				$2,621,939,000,000.
						Fiscal year 2011:
				$2,712,795,000,000.
						Fiscal year 2012:
				$2,722,056,000,000.
						Fiscal year 2013:
				$2,860,225,000,000.
				(4)Deficits
			 (on-budget)For purposes of the enforcement of this resolution,
			 the amounts of the deficits (on-budget) are as follows:
					
						Fiscal year 2008: $590,319,000,000.
						Fiscal year 2009: $536,291,000,000.
						Fiscal year 2010: $417,287,000,000.
						Fiscal year 2011: $299,546,000,000.
						Fiscal year 2012: $216,007,000,000.
						Fiscal year 2013:
				$233,643,000,000.
				(5)Debt subject to
			 limitPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2008:
				$9,575,000,000,000.
						Fiscal year 2009:
				$10,207,000,000,000.
						Fiscal year 2010:
				$10,732,000,000,000.
						Fiscal year 2011:
				$11,137,000,000,000.
						Fiscal year 2012:
				$11,484,000,000,000.
						Fiscal year 2013:
				$11,832,000,000,000.
				(6)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2008:
				$5,404,000,000,000.
						Fiscal year 2009:
				$5,761,000,000,000.
						Fiscal year 2010:
				$5,989,000,000,000.
						Fiscal year 2011:
				$6,080,000,000,000.
						Fiscal year 2012:
				$6,075,000,000,000.
						Fiscal year 2013:
				$6,081,000,000,000.
				102.Social Security
				(a)Social Security RevenuesFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2008: $666,706,000,000.
						Fiscal year 2009: $695,870,000,000.
						Fiscal year 2010: $733,562,000,000.
						Fiscal year 2011: $772,459,000,000.
						Fiscal year 2012: $809,789,000,000.
						Fiscal year 2013:
				$845,034,000,000.
				(b)Social Security OutlaysFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2008: $463,746,000,000.
						Fiscal year 2009: $493,602,000,000.
						Fiscal year 2010: $520,149,000,000.
						Fiscal year 2011: $540,478,000,000.
						Fiscal year 2012: $566,240,000,000.
						Fiscal year 2013:
				$595,534,000,000.
				(c)Social Security Administrative
			 ExpensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 for administrative expenses are as follows:
					Fiscal year 2008:
						(A)New budget authority,
			 $5,010,000,000.
						(B)Outlays, $4,944,000,000.
						Fiscal year 2009:
						(A)New budget authority,
			 $5,233,000,000.
						(B)Outlays, $5,160,000,000.
						Fiscal year 2010:
						(A)New budget authority,
			 $5,359,000,000.
						(B)Outlays, $5,332,000,000.
						Fiscal year 2011:
						(A)New budget authority,
			 $5,500,000,000.
						(B)Outlays, $5,475,000,000.
						Fiscal year 2012:
						(A)New budget authority,
			 $5,653,000,000.
						(B)Outlays, $5,626,000,000.
						Fiscal year 2013:
						(A)New budget authority,
			 $5,817,000,000.
						(B)Outlays, $5,789,000,000.
						103.Postal Service discretionary administrative
			 expensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Postal Service for
			 discretionary administrative expenses are as follows:
				Fiscal year 2008:
					(A)New budget authority, $250,000,000.
					(B)Outlays, $237,000,000.
					Fiscal year 2009:
					(A)New budget authority, $258,000,000.
					(B)Outlays, $258,000,000.
					Fiscal year 2010:
					(A)New budget authority, $267,000,000.
					(B)Outlays, $267,000,000.
					Fiscal year 2011:
					(A)New budget authority, $275,000,000.
					(B)Outlays, $275,000,000.
					Fiscal year 2012:
					(A)New budget authority, $284,000,000.
					(B)Outlays, $284,000,000.
					Fiscal year 2013:
					(A)New budget authority, $293,000,000.
					(B)Outlays, $293,000,000.
					104.Major
			 functional categoriesThe
			 Congress determines and declares that the appropriate levels of new budget
			 authority and outlays for fiscal years 2008 through 2013 for each major
			 functional category are:
				(1)National Defense
			 (050):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $590,686,000,000.
					(B)Outlays, $576,173,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $542,497,000,000.
					(B)Outlays, $573,362,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $550,414,000,000.
					(B)Outlays, $560,726,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $557,026,000,000.
					(B)Outlays, $560,099,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $565,800,000,000.
					(B)Outlays, $556,699,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $576,233,000,000.
					(B)Outlays, $568,829,000,000.
					(2)International Affairs (150):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $32,648,000,000.
					(B)Outlays, $32,843,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $37,158,000,000.
					(B)Outlays, $35,749,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $37,901,000,000.
					(B)Outlays, $36,591,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $38,221,000,000.
					(B)Outlays, $36,864,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $38,491,000,000.
					(B)Outlays, $36,824,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $38,451,000,000.
					(B)Outlays, $36,537,000,000.
					(3)General Science, Space, and Technology
			 (250):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $27,407,000,000.
					(B)Outlays, $26,456,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $30,639,000,000.
					(B)Outlays, $29,072,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $31,701,000,000.
					(B)Outlays, $31,192,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $32,863,000,000.
					(B)Outlays, $32,642,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $34,115,000,000.
					(B)Outlays, $33,891,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $35,450,000,000.
					(B)Outlays, $34,694,000,000.
					(4)Energy (270):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $3,550,000,000.
					(B)Outlays, $1,681,000,000.
					Fiscal year
			 2009:
					(A)New
			 budget authority, $6,514,000,000.
					(B)Outlays, $2,795,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $6,615,000,000.
					(B)Outlays, $4,092,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $6,450,000,000.
					(B)Outlays, $4,969,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $6,550,000,000.
					(B)Outlays, $5,417,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $6,474,000,000.
					(B)Outlays, $5,659,000,000.
					(5)Natural Resources and Environment
			 (300):
					Fiscal year
			 2008:
					(A)New
			 budget authority, $33,169,000,000.
					(B)Outlays, $34,723,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $40,515,000,000.
					(B)Outlays, $36,868,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $35,278,000,000.
					(B)Outlays, $37,472,000,000.
					Fiscal year
			 2011:
					(A)New
			 budget authority, $36,307,000,000.
					(B)Outlays, $37,865,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $37,396,000,000.
					(B)Outlays, $38,356,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $38,033,000,000.
					(B)Outlays, $38,923,000,000.
					(6)Agriculture (350):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $24,296,000,000.
					(B)Outlays, $22,179,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $22,572,000,000.
					(B)Outlays, $22,312,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $22,145,000,000.
					(B)Outlays, $21,241,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $22,026,000,000.
					(B)Outlays, $21,022,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $20,889,000,000.
					(B)Outlays, $17,463,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $22,304,000,000.
					(B)Outlays, $21,606,000,000.
					(7)Commerce and Housing Credit (370):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $11,216,000,000.
					(B)Outlays, $5,381,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $9,560,000,000.
					(B)Outlays, $3,722,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $13,887,000,000.
					(B)Outlays, $5,835,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $8,998,000,000.
					(B)Outlays, $2,193,000,000.
					Fiscal year
			 2012:
					(A)New
			 budget authority, $9,246,000,000.
					(B)Outlays, $1,735,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $9,642,000,000.
					(B)Outlays, $1,648,000,000.
					(8)Transportation
			 (400):
					Fiscal year
			 2008:
					(A)New
			 budget authority, $80,189,000,000.
					(B)Outlays, $77,795,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $74,682,000,000.
					(B)Outlays, $80,781,000,000.
					Fiscal year
			 2010:
					(A)New
			 budget authority, $77,999,000,000.
					(B)Outlays, $84,318,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $78,900,000,000.
					(B)Outlays, $86,468,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $79,741,000,000.
					(B)Outlays, $88,453,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $80,641,000,000.
					(B)Outlays, $90,675,000,000.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $20,149,000,000.
					(B)Outlays, $27,820,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $15,220,000,000.
					(B)Outlays, $24,401,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $15,376,000,000.
					(B)Outlays, $22,109,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $15,603,000,000.
					(B)Outlays, $18,330,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $15,840,000,000.
					(B)Outlays, $16,301,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $16,007,000,000.
					(B)Outlays, $15,986,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2008:
					(A)New
			 budget authority, $90,077,000,000.
					(B)Outlays, $90,729,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $94,277,000,000.
					(B)Outlays, $91,351,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $103,716,000,000.
					(B)Outlays, $99,477,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $105,910,000,000.
					(B)Outlays, $103,453,000,000.
					Fiscal year
			 2012:
					(A)New
			 budget authority, $107,399,000,000.
					(B)Outlays, $103,992,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $100,625,000,000.
					(B)Outlays, $102,451,000,000.
					(11)Health
			 (550):
					Fiscal year
			 2008:
					(A)New
			 budget authority, $285,601,000,000.
					(B)Outlays, $287,188,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $310,260,000,000.
					(B)Outlays, $307,474,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $325,344,000,000.
					(B)Outlays, $325,681,000,000.
					Fiscal year
			 2011:
					(A)New
			 budget authority, $345,817,000,000.
					(B)Outlays, $345,055,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $368,395,000,000.
					(B)Outlays, $367,257,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $393,337,000,000.
					(B)Outlays, $391,872,000,000.
					(12)Medicare
			 (570):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $390,458,000,000.
					(B)Outlays, $390,454,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $420,191,000,000.
					(B)Outlays, $419,974,000,000.
					Fiscal year
			 2010:
					(A)New
			 budget authority, $445,207,000,000.
					(B)Outlays, $445,333,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $494,337,000,000.
					(B)Outlays, $494,162,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $491,305,000,000.
					(B)Outlays, $491,065,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $552,329,000,000.
					(B)Outlays, $552,445,000,000.
					(13)Income Security
			 (600):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $389,926,000,000.
					(B)Outlays, $394,161,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $415,547,000,000.
					(B)Outlays, $416,039,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $420,430,000,000.
					(B)Outlays, $420,710,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $429,946,000,000.
					(B)Outlays, $429,463,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $416,447,000,000.
					(B)Outlays, $416,044,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $432,148,000,000.
					(B)Outlays, $431,699,000,000.
					(14)Social Security
			 (650):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $19,378,000,000.
					(B)Outlays, $19,378,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $21,313,000,000.
					(B)Outlays, $21,313,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $23,803,000,000.
					(B)Outlays, $23,803,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $27,338,000,000.
					(B)Outlays, $27,338,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $30,349,000,000.
					(B)Outlays, $30,349,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $33,170,000,000.
					(B)Outlays, $33,170,000,000.
					(15)Veterans Benefits
			 and Services (700):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $86,365,000,000.
					(B)Outlays, $83,551,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $93,320,000,000.
					(B)Outlays, $92,486,000,000.
					Fiscal year
			 2010:
					(A)New
			 budget authority, $96,233,000,000.
					(B)Outlays, $95,912,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $102,038,000,000.
					(B)Outlays, $101,706,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $99,359,000,000.
					(B)Outlays, $98,511,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $105,344,000,000.
					(B)Outlays, $104,513,000,000.
					(16)Administration of
			 Justice (750):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $46,237,000,000.
					(B)Outlays, $44,282,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $48,303,000,000.
					(B)Outlays, $48,097,000,000.
					Fiscal year
			 2010:
					(A)New
			 budget authority, $48,673,000,000.
					(B)Outlays, $49,291,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $49,348,000,000.
					(B)Outlays, $49,763,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $50,139,000,000.
					(B)Outlays, $50,172,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $51,051,000,000.
					(B)Outlays, $50,767,000,000.
					(17)General
			 Government (800):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $56,407,000,000.
					(B)Outlays, $56,920,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $23,987,000,000.
					(B)Outlays, $24,411,000,000.
					Fiscal year
			 2010:
					(A)New
			 budget authority, $19,929,000,000.
					(B)Outlays, $19,974,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $20,470,000,000.
					(B)Outlays, $20,369,000,000.
					Fiscal year
			 2012:
					(A)New
			 budget authority, $21,004,000,000.
					(B)Outlays, $21,026,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $21,463,000,000.
					(B)Outlays, $21,251,000,000.
					(18)Net Interest
			 (900):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $349,351,000,000.
					(B)Outlays, $349,351,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $334,409,000,000.
					(B)Outlays, $334,409,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $370,805,000,000.
					(B)Outlays, $370,805,000,000.
					Fiscal year
			 2011:
					(A)New
			 budget authority, $407,916,000,000.
					(B)Outlays, $407,916,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $433,193,000,000.
					(B)Outlays, $433,193,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $448,812,000,000.
					(B)Outlays, $448,812,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $4,426,000,000.
					(B)Outlays, $2,075,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 –$13,201,000,000.
					(B)Outlays, –$6,462,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 –$11,955,000,000.
					(B)Outlays, –$9,385,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 –$12,307,000,000.
					(B)Outlays, –$11,769,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 –$12,689,000,000.
					(B)Outlays, –$13,764,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 –$13,000,000,000.
					(B)Outlays, –$13,396,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2008:
					(A)New
			 budget authority, –$86,330,000,000.
					(B)Outlays, –$86,330,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 –$67,060,000,000.
					(B)Outlays, –$67,060,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 –$70,645,000,000.
					(B)Outlays, –$70,645,000,000.
					Fiscal year
			 2011:
					(A)New
			 budget authority, –$73,364,000,000.
					(B)Outlays, –$73,364,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 –$76,104,000,000.
					(B)Outlays, –$76,104,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 –$79,691,000,000.
					(B)Outlays, –$79,691,000,000.
					(21)Overseas
			 Deployments and Other Activities (970):
					Fiscal year
			 2008:
					(A)New budget authority,
			 $108,056,000,000.
					(B)Outlays, $28,901,000,000.
					Fiscal year
			 2009:
					(A)New budget authority,
			 $70,000,000,000.
					(B)Outlays, $74,809,000,000.
					Fiscal year
			 2010:
					(A)New budget authority, $0.
					(B)Outlays, $47,407,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $0.
					(B)Outlays, $18,251,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $0.
					(B)Outlays, $5,176,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $0.
					(B)Outlays, $1,775,000,000.
					IIReserve
			 Funds
			AHouse Reserve
			 Funds
				201.Deficit-neutral
			 reserve fund for SCHIP legislationIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for any bill, joint
			 resolution, amendment, or conference report, which contains matter within the
			 jurisdiction of the Committee on Energy and Commerce that expands coverage and
			 improves children’s health through the State Children’s Health Insurance
			 Program (SCHIP) under title XXI of the Social Security Act and the program
			 under title XIX of such Act (commonly known as Medicaid) and that increases new
			 budget authority that will result in no more than $50,000,000,000 in outlays in
			 fiscal years 2008 through 2013, and others which contain offsets so designated
			 for the purpose of this section within the jurisdiction of another committee or
			 committees, if the combined changes would not increase the deficit or decrease
			 the surplus for the period of fiscal years 2008 through 2013 or for the period
			 of fiscal years 2008 through 2018.
				202.Deficit-neutral
			 reserve fund for America’s veterans and servicemembersThe Chairman of the House Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would—
					(1)enhance medical
			 care, disability evaluations, or disability benefits for wounded or disabled
			 military personnel or veterans (including measures to expedite the claims
			 process);
					(2)maintain
			 affordable health care for military retirees and veterans;
					(3)expand the number
			 of disabled military retirees who receive both disability compensation and
			 retired pay, or would accelerate the date by which eligible retirees under
			 section 1414 of title 10, United States Code, will fully receive both veterans’
			 disability compensation and retired pay;
					(4)eliminate the
			 offset between Survivor Benefit Plan annuities and Veterans’ Dependency and
			 Indemnity Compensation;
					(5)provide for the
			 continuing payment to members of the Armed Forces who are retired or separated
			 from the Armed Forces due to a combat-related injury after September 11, 2001,
			 of bonuses that such members were entitled to before the retirement or
			 separation and would continue to be entitled to if such members were not
			 retired or separated;
					(6)enhance programs
			 and activities to increase the availability of health care and other veterans
			 services for veterans living in rural areas; or
					(7)provide or
			 increase benefits for Filipino veterans of World War II or their survivors and
			 dependents
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit or decrease the surplus for the period of fiscal
			 years 2008 through 2013 or for the period of fiscal years 2008 through
			 2018.203.Deficit-neutral
			 reserve fund for education benefits for servicemembers, veterans, and their
			 familiesThe Chairman of the
			 House Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that would—
					(1)enhance educational
			 benefits or assistance for servicemembers and veterans with service on active
			 duty in the Armed Forces on or after September 11, 2001;
					(2)allow for the
			 transfer of education benefits from servicemembers to spouses, survivors, or
			 dependents; or
					(3)otherwise enhance
			 education benefits or assistance for servicemembers (including Active Duty,
			 National Guard, and Reserve), veterans, or their spouses, survivors, or
			 dependents
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit or decrease the surplus over either the period
			 of fiscal years 2008 through 2013 or the period of fiscal years 2008 through
			 2018.204.Deficit-neutral
			 reserve fund for infrastructure investmentIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that provides for a robust Federal investment in America’s
			 infrastructure, which may include projects for transit, rail (including
			 high-speed passenger rail), airport, seaport, public housing, energy, water,
			 highway, bridge, or other infrastructure projects by the amounts provided in
			 such measure if such measure would not increase the deficit or decrease the
			 surplus for the period of fiscal years 2008 through 2013 or for the period of
			 fiscal years 2008 through 2018.
				205.Deficit-neutral
			 reserve fund for renewable energy and energy efficiencyIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that provides tax incentives for or otherwise encourages the
			 production of renewable energy or increased energy efficiency; encourages
			 investment in emerging energy or vehicle technologies or carbon capture and
			 sequestration; provides for reductions in greenhouse gas emissions; or
			 facilitates the training of workers for these industries (green collar
			 jobs) by the amounts provided in such measure if such measure would not
			 increase the deficit or decrease the surplus for the period of fiscal years
			 2008 through 2013 or for the period of fiscal years 2008 through 2018.
				206.Deficit-neutral
			 reserve fund for middle-income tax relief and economic equityIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that provides for tax relief for middle-income families and
			 taxpayers or enhanced economic equity, such as extension of the child tax
			 credit, extension of marriage penalty relief, extension of the 10 percent
			 individual income tax bracket, elimination of estate taxes on all but a minute
			 fraction of estates by reforming and substantially increasing the unified
			 credit, extension of the research and experimentation tax credit, extension of
			 the deduction for small business expensing, extension of the deduction for
			 State and local sales taxes, or a tax credit for school construction bonds, by
			 the amounts provided in such measure if such measure would not increase the
			 deficit or decrease the surplus for the period of fiscal years 2008 through
			 2013 or for the period of fiscal years 2008 through 2018.
				207.Deficit-neutral
			 reserve fund for reform of the alternative minimum taxIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that provides for reform of the Internal Revenue Code of 1986
			 by reducing the tax burden of the alternative minimum tax on middle-income
			 families by the amounts provided in such measure if such measure would not
			 increase the deficit or decrease the surplus for the period of fiscal years
			 2008 through 2013 or for the period of fiscal years 2008 through 2018.
				208.Deficit-neutral
			 reserve fund for higher educationIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that makes college more affordable or accessible through
			 reforms to the Higher Education Act of 1965 or other legislation by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for the period of fiscal years 2008 through 2013 or for
			 the period of fiscal years 2008 through 2018.
				209.Deficit-neutral
			 reserve fund for affordable housingIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that provides for an affordable housing fund, offset by
			 reforming the regulation of certain government-sponsored enterprises, by the
			 amounts provided in such measure if such measure would not increase the deficit
			 or decrease the surplus for the period of fiscal years 2008 through 2013 or for
			 the period of fiscal years 2008 through 2018.
				210.Deficit-neutral
			 reserve fund for Medicare improvementsIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that improves the Medicare program for beneficiaries and
			 protects access to care, which may include measures such as—
					(1)increasing the
			 reimbursement rate for physicians while protecting beneficiaries from
			 associated premium increases;
					(2)providing for—
						(A)an increase in the
			 asset allowance under the Medicare Part D low-income subsidy program so that
			 individuals with very limited incomes, but modest retirement savings, can
			 obtain the assistance that the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 was intended to deliver with respect to the payment
			 of premiums and cost-sharing under the Medicare Part D prescription drug
			 benefit;
						(B)an update in the
			 income and asset allowances under the Medicare Savings Program and an annual
			 inflationary adjustment for those allowances; or
						(C)improved outreach
			 and enrollment under the Medicare Savings Program and the Medicare Part D
			 low-income subsidy program to ensure that low-income senior citizens and other
			 low-income Medicare beneficiaries receive the low-income assistance for which
			 they are eligible in accordance with the improvements provided for in such
			 legislation;
						(3)reductions in
			 beneficiary cost-sharing for preventive benefits under Medicare Part B;
			 or
					(4)limiting
			 inappropriate or abusive marketing tactics by private insurers and their agents
			 offering Medicare Advantage or Medicare prescription drug plans
					by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for the period of fiscal years 2008 through 2013 or for
			 the period of fiscal years 2008 through 2018.211.Deficit-neutral
			 reserve fund for health care quality, effectiveness, and
			 efficiencyIn the House, the
			 Chairman of the Committee on the Budget may revise the allocations, aggregates,
			 and other appropriate levels in this resolution for any bill, joint resolution,
			 amendment, or conference report that—
					(1)provides incentives
			 or other support for adoption of modern information technology, including
			 electronic prescribing, to improve quality and protect privacy in health
			 care;
					(2)establishes a new
			 Federal or public-private initiative for research on the comparative
			 effectiveness of different medical interventions;
					(3)provides parity
			 between health insurance coverage of mental health benefits and benefits for
			 medical and surgical services, including parity in public programs;
					(4)improves health
			 care, provides quality health insurance for the uninsured and underinsured, and
			 protects individuals with current health coverage; or
					(5)reauthorizes the
			 special diabetes program for Indians and the special diabetes programs for Type
			 1 diabetes
					by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for the period of fiscal years 2008 through 2013 or for
			 the period of fiscal years 2008 through 2018.212.Deficit-neutral
			 reserve fund for Medicaid and other programs
					(a)Regulations and
			 administrative actionsIn the House, the Chairman of the
			 Committee on the Budget may revise the allocations, aggregates, and other
			 appropriate levels in this resolution for any bill, joint resolution,
			 amendment, or conference report that prevents or delays the implementation or
			 administration of regulations or other administrative actions that would affect
			 the Medicaid, SCHIP, or other programs by the amounts provided in such measure
			 if such measure would not increase the deficit or decrease the surplus for the
			 period of fiscal years 2008 through 2013 or for the period of fiscal years 2008
			 through 2018.
					(b)Transitional
			 medical assistance and qualifying individualsIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that extends the transitional medical assistance program or
			 the qualifying individuals program, which are included in title XIX of the
			 Social Security Act, by the amounts provided in such measure if such measure
			 would not increase the deficit or decrease the surplus for the period of fiscal
			 years 2008 through 2013 or for the period of fiscal years 2008 through
			 2018.
					(c)Demonstration
			 project regarding Medicaid Coverage of Low-Income HIV-Infected
			 IndividualsIn the House, the Chairman of the Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that provides for a demonstration project under which a State may apply under
			 section 1115 of the Social Security Act (42 U.S.C. 1315) to provide medical
			 assistance under a State Medicaid program to HIV-infected individuals who are
			 not eligible for medical assistance under such program under section
			 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) by
			 the amounts provided in such measure if such measure would not increase the
			 deficit or decrease the surplus for the period of fiscal years 2008 through
			 2013 or for the period of fiscal years 2008 through 2018.
					(d)Pediatric Dental
			 CareIn the House, the Chairman of the Committee on the Budget
			 may revise the allocations, aggregates, and other appropriate levels in this
			 resolution for any bill, joint resolution, amendment, or conference report that
			 would provide for improved access to pediatric dental care for children from
			 low-income families by the amounts provided in such measure if such measure
			 would not increase the deficit or decrease the surplus for the period of fiscal
			 years 2008 through 2013 or for the period of fiscal years 2008 through
			 2018.
					213.Deficit-neutral
			 reserve fund for a 9/11 health programIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that would establish a program, including medical monitoring
			 and treatment, addressing the adverse health impacts linked to the September
			 11, 2001, attacks by the amounts provided in such measure if such measure would
			 not increase the deficit or decrease the surplus for the period of fiscal years
			 2008 through 2013 or for the period of fiscal years 2008 through 2018.
				214.Deficit-neutral
			 reserve fund for trade adjustment assistance and unemployment insurance
			 modernizationIn the House,
			 the Chairman of the Committee on the Budget may revise the allocations,
			 aggregates, and other appropriate levels in this resolution for any bill, joint
			 resolution, amendment, or conference report that reauthorizes the trade
			 adjustment assistance program to better meet the challenges of globalization or
			 modernizes the unemployment insurance system to improve access to needed
			 benefits by the amounts provided in such measure if such measure would not
			 increase the deficit or decrease the surplus for the period of fiscal years
			 2008 through 2013 or for the period of fiscal years 2008 through 2018.
				215.Deficit-neutral
			 reserve fund for county payments legislationIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that provides for the reauthorization of the Secure Rural
			 Schools and Community Self Determination Act of 2000 (Public Law 106–393) or
			 makes changes to the Payments in Lieu of Taxes Act of 1976 (Public Law 94–565)
			 by the amounts provided in such measure if such measure would not increase the
			 deficit or decrease the surplus for the period of fiscal years 2008 through
			 2013 or for the period of fiscal years 2008 through 2018.
				216.Deficit-neutral
			 reserve fund for San Joaquin River restoration and Navajo Nation water rights
			 settlementsIn the House, the
			 Chairman of the Committee on the Budget may revise the allocations, aggregates,
			 and other appropriate levels in this resolution for any bill, joint resolution,
			 amendment, or conference report that would fulfill the purposes of the San
			 Joaquin River Restoration Settlement Act or implement a Navajo Nation water
			 rights settlement and other provisions authorized by the Northwestern New
			 Mexico Rural Water Projects Act by the amounts provided in such measure if such
			 measure would not increase the deficit or decrease the surplus for the period
			 of fiscal years 2008 through 2013 or for the period of fiscal years 2008
			 through 2018.
				217.Deficit-neutral
			 reserve fund for the National Park Centennial FundIn
			 the House, the Chairman of the Committee on the Budget may revise the
			 allocations, aggregates, and other appropriate levels in this resolution for
			 any bill, joint resolution, amendment, or conference report that provides for
			 the establishment of the National Park Centennial Fund by the amounts provided
			 in such measure for that purpose if such measure would not increase the deficit
			 or decrease the surplus for the period of fiscal years 2008 through 2013 or for
			 the period of fiscal years 2008 through 2018.
				218.Deficit-neutral
			 reserve fund for child support enforcementIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that improves Federal child support collection efforts or
			 results in more collected child support reaching families by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for the period of fiscal years 2008 through 2013 or for
			 the period of fiscal years 2008 through 2018.
				219.Deficit-neutral
			 reserve fund for children and familiesIn the House, the Chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for any bill, joint resolution, amendment, or
			 conference report that assists children and families by improving child welfare
			 programs, extending and improving provisions in the Temporary Assistance for
			 Needy Families program, or providing up to $5,000,000,000 for the child care
			 entitlement to States by the amounts provided in such measure if such measure
			 would not increase the deficit or decrease the surplus for the period of fiscal
			 years 2008 through 2013 or for the period of fiscal years 2008 through
			 2018.
				220.Reserve fund
			 adjustment for revenue measures in the House
					(a)In the House, with
			 respect to consideration of any bill, joint resolution, amendment, or
			 conference report that would have the net effect of increasing the deficit or
			 reducing the surplus for the period of fiscal years 2008 through 2013 or the
			 period of fiscal years 2008 through 2018 and that would decrease total revenues
			 for the period of fiscal years 2009 through 2013 below the Congressional Budget
			 Office baseline for this concurrent resolution on the budget, the Chairman of
			 the Committee on the Budget shall increase the revenue aggregates by
			 $340,570,000,000 for the period of fiscal years 2009 through 2013 if the
			 Chairman determines that such legislation does not include language consistent
			 with the applicable provision set forth in the joint explanatory statement of
			 managers accompanying this concurrent resolution. The Chairman may readjust
			 such levels upon disposition of any measure under this section.
					(b)Section 321 of S.
			 Con. Res. 21, the Concurrent Resolution on the Budget for Fiscal Year 2008,
			 shall no longer apply.
					BSenate Reserve
			 Funds
				221.Deficit-neutral reserve fund to strengthen
			 and stimulate the American economy and provide economic relief to American
			 families
					(a)Tax reliefThe Chairman of the Senate Committee on the
			 Budget may revise the aggregates, allocations, and other appropriate levels in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports that would provide tax relief, including extensions of
			 expiring and expired tax relief and refundable tax relief, by the amounts
			 provided in that legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
					(b)ManufacturingThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports, including tax legislation, that would revitalize the
			 United States domestic manufacturing sector by increasing Federal research and
			 development, by expanding the scope and effectiveness of manufacturing programs
			 across the Federal government, by increasing efforts to train and retrain
			 manufacturing workers, by increasing support for development of alternative
			 fuels and leap-ahead automotive and energy technologies, or by establishing tax
			 incentives to encourage the continued production in the United States of
			 advanced technologies and the infrastructure to support such technologies, by
			 the amounts provided in that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2008 through 2013 or the period of the total of fiscal years
			 2008 through 2018.
					(c)HousingThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that would provide housing
			 assistance, which may include low income rental assistance, or establish an
			 affordable housing fund financed by the housing government sponsored
			 enterprises or other sources, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2008 through 2013 or the
			 period of the total of fiscal years 2008 through 2018.
					(d)Flood insurance reformThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that would provide for flood
			 insurance reform and modernization, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2008 through 2013
			 or the period of the total of fiscal years 2008 through 2018.
					(e)TradeThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports relating to trade, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2008
			 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
					(f)Economic relief for American
			 familiesThe Chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 which—
						(1)reauthorizes the Temporary Assistance for
			 Needy Families supplemental grants or makes improvements to the Temporary
			 Assistance for Needy Families program, child welfare programs, or the child
			 support enforcement program;
						(2)provides up to $5,000,000,000 for the child
			 care entitlement to States;
						(3)provides up to
			 $40,000,000 for the emergency food assistance program established under the
			 Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7501 et seq.);
						(4)improves the unemployment compensation
			 program; or
						(5)reauthorizes trade adjustment assistance
			 programs
						by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2008
			 through 2013 or the period of the total of fiscal years 2008 through
			 2018.(g)America’s farms and economic investment in
			 rural America
						(1)Farm billThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports that provide for the reauthorization of the programs of
			 the Food Security and Rural Investment Act of 2002 or prior Acts, authorize
			 similar or related programs, provide for revenue changes, or any combination of
			 the preceding purposes, by the amounts provided in such legislation for those
			 purposes up to $15,000,000,000 over the period of the total of fiscal years
			 2008 through 2013, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2008 through 2013
			 or the period of the total of fiscal years 2008 through 2018.
						(2)County paymentsThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that provide for
			 the reauthorization of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (Public Law 106–393), make changes to the
			 Payments in Lieu of Taxes Act of 1976 (Public Law 94–565), or both, by the
			 amounts provided by that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2008 through 2013 or the period of the total of fiscal years
			 2008 through 2018.
						222.Deficit-neutral
			 reserve fund for improving educationThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would improve
			 education, which may include—
					(1)making higher
			 education more accessible or more affordable, which may include increasing
			 funding for the Federal Pell Grant program or increasing Federal student loan
			 limits;
					(2)facilitating
			 modernization of school facilities through renovation or construction bonds,
			 reducing the cost of teachers’ out-of-pocket expenses for school supplies, or
			 providing tax incentives for highly-qualified teachers to serve in high-needs
			 schools;
					(3)improving student
			 achievement during secondary education, including middle school completion,
			 increasing high school graduation, and preparing students for higher education
			 and the workforce; or
					(4)promoting
			 flexibility and accountability in Federal education programs
					by the amounts
			 provided in such legislation for such purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.223.Deficit-neutral reserve fund for
			 investments in America’s infrastructureThe Chairman of the Senate Committee on the
			 Budget may revise the aggregates, allocations, and other appropriate levels and
			 limits in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports that provide for a robust Federal investment in
			 America’s infrastructure, which may include projects for transit, rail
			 (including high-speed passenger rail), airport, seaport, public housing,
			 energy, water, highway, bridge, or other infrastructure projects, by the
			 amounts provided in that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2008 through 2013 or the period of the total of fiscal years
			 2008 through 2018.
				224.Deficit-neutral reserve fund to invest in
			 clean energy, preserve the environment, and provide for certain
			 settlements
					(a)Energy and the environmentThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would decrease
			 greenhouse gas emissions, reduce our Nation’s dependence on imported energy,
			 produce green jobs, encourage consumers to install smart electricity meters in
			 homes and businesses, encourage the capture and storage of carbon dioxide
			 emissions from coal projects, or preserve or protect national parks, oceans, or
			 coastal areas, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2008 through 2013 or the period of the
			 total of fiscal years 2008 through 2018. The legislation may include tax
			 legislation such as a proposal to extend for 5 years energy tax incentives like
			 the production tax credit for electricity produced from renewable resources,
			 the biodiesel production tax credit, or the Clean Renewable Energy Bond
			 program, to provide a tax credit for clean burning wood stoves, a tax credit
			 for production of cellulosic ethanol, a tax credit for plug-in hybrid vehicles,
			 or provisions to encourage energy efficient buildings, products, and power
			 plants. Tax legislation under this section may be paid for by adjustments to
			 section 167(h)(1) of the Internal Revenue Code of 1986 as it relates to
			 integrated oil companies.
					(b)SettlementsThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would fulfill the
			 purposes of the San Joaquin River Restoration Settlement Act or implement a
			 Navajo Nation water rights settlement and other provisions authorized by the
			 Northwestern New Mexico Rural Water Projects Act, by the amounts provided by
			 that legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2008
			 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
					225.Deficit-neutral
			 reserve fund for America’s veterans and servicemembersThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would—
					(1)enhance medical
			 care, disability evaluations, or disability benefits for wounded or disabled
			 military personnel or veterans (including measures to expedite the claims
			 process);
					(2)maintain
			 affordable health care for military retirees and veterans;
					(3)expand the number
			 of disabled military retirees who receive both disability compensation and
			 retired pay, or would accelerate the date by which eligible retirees under
			 section 1414 of title 10, United States Code, will fully receive both veterans’
			 disability compensation and retired pay;
					(4)eliminate the
			 offset between Survivor Benefit Plan annuities and Veterans’ Dependency and
			 Indemnity Compensation;
					(5)provide for the
			 continuing payment to members of the Armed Forces who are retired or separated
			 from the Armed Forces due to a combat-related injury after September 11, 2001,
			 of bonuses that such members were entitled to before the retirement or
			 separation and would continue to be entitled to if such members were not
			 retired or separated;
					(6)enhance programs
			 and activities to increase the availability of health care and other veterans
			 services for veterans living in rural areas; or
					(7)provide or
			 increase benefits for Filipino veterans of World War II or their survivors and
			 dependents
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 does not include increased fees charged to veterans for pharmacy co-payments,
			 annual enrollment, or third-party insurance payment offsets, and further
			 provided that such legislation would not increase the deficit or decrease the
			 surplus for the period of fiscal years 2008 through 2013 or for the period of
			 fiscal years 2008 through 2018.226.Deficit-neutral
			 reserve fund for education benefits for servicemembers, veterans, and their
			 familiesThe Chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that would—
					(1)enhance
			 educational benefits or assistance for servicemembers and veterans with service
			 on active duty in the Armed Forces on or after September 11, 2001;
					(2)allow for the
			 transfer of education benefits from servicemembers to spouses, survivors, or
			 dependents; or
					(3)otherwise enhance
			 education benefits or assistance for servicemembers (including Active Duty,
			 National Guard, and Reserve), veterans, or their spouses, survivors, or
			 dependents
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.227.Deficit-neutral reserve fund to improve
			 America's health
					(a)SCHIPThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for a bill, joint resolution, amendment, motion, or conference
			 report that provides up to $50,000,000,000 in outlays over the period of the
			 total of fiscal years 2008 through 2013 for reauthorization of SCHIP, if such
			 legislation maintains coverage for those currently enrolled in SCHIP, continues
			 efforts to enroll uninsured children who are already eligible for SCHIP or
			 Medicaid but are not enrolled, or supports States in their efforts to move
			 forward in covering more children, by the amounts provided in that legislation
			 for those purposes, provided that the outlay adjustment shall not exceed
			 $50,000,000,000 in outlays over the period of the total of fiscal years 2008
			 through 2013, and provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2008 through 2013 or the
			 period of the total of fiscal years 2008 through 2018.
					(b)Medicare improvements
						(1)Physician paymentsThe Chairman of the Senate Committee on the
			 Budget may revise the aggregates, allocations, and other appropriate levels in
			 this resolution for a bill, joint resolution, amendment, motion, or conference
			 report that increases the reimbursement rate for physician services under
			 section 1848(d) of the Social Security Act and that includes financial
			 incentives for physicians to improve the quality and efficiency of items and
			 services furnished to Medicare beneficiaries through the use of consensus-based
			 quality measures, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2008 through 2013 or the period
			 of the total of fiscal years 2008 through 2018.
						(2)Other Improvements to
			 MedicareThe Chairman of the
			 Senate Committee on the Budget may revise the aggregates, allocations, and
			 other appropriate levels in this resolution for a bill, joint resolution,
			 amendment, motion, or conference report that makes improvements to the Medicare
			 program, which may include—
							(A)reductions in beneficiary cost-sharing for
			 preventive benefits under Medicare Part B;
							(B)the preservation
			 or promotion of payment provisions that support America’s rural health care
			 delivery system;
							(C)limits to
			 inappropriate or abusive marketing tactics by private insurers and their agents
			 offering Medicare Advantage or Medicare prescription drug plans by enacting any
			 or all of the recommendations agreed to by leaders of the health insurance
			 industry on March 3, 2008, including prohibitions on cold calling and telephone
			 solicitations for in-home sales appointments with Medicare
			 beneficiaries;
							(D)a three-year extension of the pilot program
			 for national and State background checks on direct patient access employees of
			 long-term care facilities or providers under section 307 of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395aa
			 note) and removing the limit on the number of participating States under such
			 pilot program; or
							(E)measures to
			 encourage physicians to train in primary care residencies and attract more
			 physicians and other health care providers to States that face a shortage of
			 health care providers
							by the
			 amounts provided in such legislation for those purposes up to $10,000,000,000,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2008 through 2013 or the period of the
			 total of fiscal years 2008 through 2018.(3)Medicare
			 low-income programsThe Chairman of the Senate Committee on the
			 Budget may revise the aggregates, allocations, and other appropriate levels in
			 this resolution for a bill, joint resolution, amendment, motion, or conference
			 report that makes improvements to the Medicare Savings Program and the Medicare
			 Part D low-income subsidy program, which may include the provisions
			 that—
							(A)provide for an
			 increase in the asset allowance under the Medicare Part D low-income subsidy
			 program so that individuals with very limited incomes, but modest retirement
			 savings, can obtain the assistance that the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 was intended to deliver with respect
			 to the payment of premiums and cost-sharing under the Medicare Part D
			 prescription drug benefit;
							(B)provide for an
			 update in the income and asset allowances under the Medicare Savings Program
			 and provide for an annual inflationary adjustment for those allowances;
			 and
							(C)improve outreach
			 and enrollment under the Medicare Savings Program and the Medicare Part D
			 low-income subsidy program to ensure that low-income senior citizens and other
			 low-income Medicare beneficiaries receive the low-income assistance for which
			 they are eligible in accordance with the improvements provided for in such
			 legislation
							by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2008 through 2013 or the period of the total of fiscal years
			 2008 through 2018.(c)Health care quality, effectiveness,
			 efficiency, and transparency
						(1)Comparative effectiveness
			 researchThe Chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that establish a new Federal or public-private initiative for comparative
			 effectiveness research, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2008 through 2013 or the period
			 of the total of fiscal years 2008 through 2018.
						(2)Improving the health care
			 systemThe Chairman of the
			 Senate Committee on the Budget may revise the allocations, aggregates, and
			 other levels in this resolution for a bill, joint resolution, motion,
			 amendment, or conference report that—
							(A)creates a framework and parameters for the
			 use of Medicare data for the purpose of conducting research, public reporting,
			 and other activities to evaluate health care safety, effectiveness, efficiency,
			 quality, and resource utilization in Federal programs and the private health
			 care system; and
							(B)includes provisions to protect beneficiary
			 privacy and to prevent disclosure of proprietary or trade secret information
			 with respect to the transfer and use of such data
							by the amounts provided for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2008 through 2013 or the period
			 of the total of fiscal years 2008 through 2018.(3)Health information technology and adherence
			 to best practices
							(A)Health information technologyThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that provide
			 incentives or other support for adoption of modern information technology,
			 including incentives or other supports for the adoption of electronic
			 prescribing technology, to improve quality and protect privacy in health care,
			 such as activities by the Department of Defense and the Department of Veterans
			 Affairs to integrate their electronic health record data, by the amounts
			 provided in such legislation for that purpose, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
							(B)Adherence to best practicesThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that provide incentives for Medicare providers or suppliers to comply with,
			 where available and medically appropriate, clinical protocols identified as
			 best practices, by the amounts provided in such legislation for that purpose,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2008 through 2013 or the period of the
			 total of fiscal years 2008 through 2018.
							(d)Food and Drug Administration
						(1)RegulationThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for a bill, joint resolution, motion, amendment, or conference
			 report that authorizes the Food and Drug Administration to regulate products
			 and assess user fees on manufacturers and importers of those products to cover
			 the cost of the Food and Drug Administration's regulatory activities, by the
			 amounts provided in that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2008 through 2013 or the period of the total of fiscal years
			 2008 through 2018.
						(2)Drug importationThe Chairman of the Senate Committee on the
			 Budget may revise the aggregates, allocations, and other levels in this
			 resolution for a bill, joint resolution, motion, amendment, or conference
			 report that permits the safe importation of prescription drugs approved by the
			 Food and Drug Administration from a specified list of countries, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
						(e)Medicaid
						(1)Rules or
			 administrative actionsThe Chairman of the Senate Committee on
			 the Budget may revise the allocations, aggregates, and other appropriate levels
			 in this resolution for a bill, joint resolution, amendment, motion, or
			 conference report that includes provisions regarding the implementation or
			 administration of regulations or other administrative actions pertaining to
			 Medicaid or SCHIP or includes provisions regarding administrative guidance
			 issued in August 2007 affecting SCHIP or any other administrative action that
			 would affect SCHIP in a similar manner by the amounts provided in that
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the total of the period of fiscal years 2008
			 through 2013 or the total of the period of fiscal years 2008 through
			 2018.
						(2)Transitional medical
			 assistanceThe Chairman of
			 the Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, motions or conference reports
			 that extend the Transitional Medical Assistance program, included in title XIX
			 of the Social Security Act, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the total of the period of fiscal years 2008 through 2013 or the
			 total of the period of fiscal years 2008 through 2018.
						(f)Other improvements in healthThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports which—
						(1)make health insurance coverage more
			 affordable or available to small businesses and their employees, through
			 pooling arrangements that provide appropriate consumer protections, or through
			 reducing barriers to cafeteria plans;
						(2)improve health care, provide quality health
			 insurance for the uninsured and underinsured, and protect individuals with
			 current health coverage;
						(3)reauthorize the special diabetes program
			 for Indians and the special diabetes programs for Type 1 diabetes;
						(4)improve long-term care, enhance the safety
			 and dignity of patients, encourage appropriate use of institutional and
			 community-based care, promote quality care, or provide for the cost-effective
			 use of public resources; or
						(5)provide parity between health insurance
			 coverage of mental health benefits and benefits for medical and surgical
			 services, including parity in public programs
						by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2008
			 through 2013 or the period of the total of fiscal years 2008 through
			 2018.(g)Pediatric dental careThe Chairman of the Senate Committee on the
			 Budget may revise the aggregates, allocations, and other appropriate levels in
			 this resolution for a bill, joint resolution, amendment, motion, or conference
			 report that would provide for improved access to pediatric dental care for
			 children from low-income families, by the amounts provided in such legislation
			 for such purpose, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2008 through 2013 or the
			 period of the total of fiscal years 2008 through 2018.
					228.Deficit-neutral
			 reserve fund for reform of the alternative minimum taxThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other levels in this
			 resolution for a bill, joint resolution, amendment, motion, or conference
			 report that provides for reform of the Internal Revenue Code of 1986 by
			 reducing the tax burden of the alternative minimum tax on middle-income
			 families, by the amounts provided in such measure for that purpose, provided
			 that such legislation would not increase the deficit over either the period of
			 the total of fiscal years 2008 through 2013 or the period of the total of
			 fiscal years 2008 through 2018.
				229.Deficit-neutral reserve fund for judicial
			 pay and judgeshipsThe
			 Chairman of the Senate Committee on the Budget may revise the allocations of a
			 committee or committees, aggregates, and other levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that would authorize salary adjustments for justices and judges of the
			 United States or increase the number of Federal judgeships, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
				230.Deficit-neutral
			 reserve fund for immigration enforcement and reformThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions or conference reports that would provide for greater border
			 security, enforcement of immigration laws, backlog reduction and improvement of
			 immigration services, reimbursement to states for the costs of incarcerating
			 criminal aliens, or immigration reform, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2008
			 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
				231.Deficit-neutral
			 reserve fund for science parksThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would provide
			 grants and loan guarantees for the development and construction of science
			 parks to promote the clustering of innovation through high technology
			 activities, by the amounts provided in such legislation for such purpose,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2008 through 2013 or the period of the
			 total of fiscal years 2008 through 2018.
				232.Deficit-neutral
			 reserve fund to terminate deductions from mineral revenue payments to
			 StatesThe Chairman of the
			 Senate Committee on the Budget may revise the allocations, aggregates, and
			 other levels and limits in this resolution by the amounts provided for those
			 purposes for a bill, joint resolution, amendment, motion, or conference report
			 that would terminate the authority to deduct certain amounts from mineral
			 revenues payable to States under the second undesignated paragraph of the
			 matter under the heading administrative provisions under
			 the heading Minerals Management Service of
			 title I of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2109), provided that
			 such legislation would not increase the deficit over the period of the total of
			 fiscal years 2008 through 2013 or the period of the total of fiscal years 2008
			 through 2018.
				233.Deficit-reduction
			 reserve fund for increased use of recovery auditsThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that achieves savings by requiring
			 that agencies increase their use of recovery audits authorized under subchapter
			 VI of chapter 35 of title 31, United States Code, (commonly referred to as the
			 Erroneous Payments Recovery Act of 2001) and uses such savings to reduce the
			 deficit, by the amounts provided in such legislation for such purpose, provided
			 that such legislation would not increase the deficit over either the period of
			 the total of fiscal years 2008 through 2013 or the period of the total of
			 fiscal years 2008 through 2018.
				234.Deficit-neutral
			 reserve fund for food safetyThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would expand the
			 level of Food and Drug Administration and Department of Agriculture food safety
			 inspection services, develop effective approaches to the inspection of domestic
			 and imported food products, provide for infrastructure and information
			 technology systems to enhance the safety of the food supply, expand scientific
			 capacity and training programs, invest in improved surveillance and testing
			 technologies, provide for foodborne illness awareness and education programs,
			 or enhance the Food and Drug Administration’s recall authority, by the amounts
			 provided in such legislation for such purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2008 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
				235.Deficit-neutral
			 reserve fund for demonstration project regarding Medicaid coverage of
			 low-income HIV-infected individualsThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions or conference reports that provide for a
			 demonstration project under which a State may apply under section 1115 of the
			 Social Security Act (42 U.S.C. 1315)
			 to provide medical assistance under a State Medicaid program to HIV-infected
			 individuals who are not eligible for medical assistance under such program
			 under section 1902(a)(10)(A)(i) of the Social
			 Security Act (42 U.S.C. 1396a(a)(10)(A)(i)), by the amounts provided
			 in that legislation for those purposes, provided that such legislation would
			 not increase the deficit over either the total of the period of fiscal years
			 2008 through 2013 or the total of the period of fiscal years 2008 through
			 2018.
				236.Deficit-neutral
			 reserve fund for reducing the income threshold for the refundable child tax
			 credit, and other selected tax relief policiesThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that would reduce the income threshold for the refundable
			 child tax credit under section 24 of the Internal Revenue Code of 1986 to
			 $10,000 for taxable years 2009 and 2010 with no inflation adjustment; extend
			 enhanced charitable giving from individual retirement accounts, including
			 life-income gifts; or incentivize utilization of accumulated alternative
			 minimum tax and research and development credits, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2008
			 through 2013 or the period of the total of fiscal years 2008 through
			 2018.
				237.Deficit-neutral
			 reserve fund for a 9/11 health programThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other levels and limits in
			 this resolution for a bill, joint resolution, motion, amendment, or conference
			 report that would establish a program, including medical monitoring and
			 treatment, addressing the adverse health impacts linked to the September 11,
			 2001 attacks, by the amounts provided in such legislation for those purposes,
			 if such legislation would not increase the deficit over either the period of
			 fiscal years 2008 through 2013 or the period of the total of fiscal years 2008
			 through 2018.
				IIIBudget
			 Enforcement
			AHouse Enforcement
			 Provisions
				301.Program
			 integrity initiatives and other adjustments
					(a)Adjustments to
			 discretionary spending limits
						(1)Continuing
			 disability reviews and supplemental security income
			 redeterminationsIn the
			 House, prior to consideration of any bill, joint resolution, amendment, or
			 conference report making appropriations for fiscal year 2009 that appropriates
			 $264,000,000 for continuing disability reviews and Supplemental Security Income
			 redeterminations for the Social Security Administration, and provides an
			 additional appropriation of up to $240,000,000, and the amount is designated
			 for continuing disability reviews and Supplemental Security Income
			 redeterminations for the Social Security Administration, the allocation to the
			 Committee on Appropriations shall be increased by the amount of the additional
			 budget authority and outlays resulting from that budget authority for fiscal
			 year 2009.
						(2)Internal revenue
			 service tax complianceIn the
			 House, prior to consideration of any bill, joint resolution, amendment, or
			 conference report making appropriations for fiscal year 2009 that appropriates
			 $6,997,000,000 to the Internal Revenue Service and the amount is designated to
			 improve compliance with the provisions of the Internal Revenue Code of 1986 and
			 provides an additional appropriation of up to $490,000,000, and the amount is
			 designated to improve compliance with the provisions of the Internal Revenue
			 Code of 1986, the allocation to the Committee on Appropriations shall be
			 increased by the amount of the additional budget authority and outlays
			 resulting from that budget authority for fiscal year 2009.
						(3)Health care
			 fraud and abuse control programIn the House, prior to consideration of any
			 bill, joint resolution, amendment, or conference report making appropriations
			 for fiscal year 2009 that appropriates up to $198,000,000 and the amount is
			 designated to the health care fraud and abuse control program at the Department
			 of Health and Human Services, the allocation to the Committee on Appropriations
			 shall be increased by the amount of additional budget authority and outlays
			 resulting from that budget authority for fiscal year 2009.
						(4)Unemployment
			 insurance program integrity activitiesIn the House, prior to consideration of any
			 bill, joint resolution, amendment, or conference report making appropriations
			 for fiscal year 2009 that appropriates $10,000,000 for in-person reemployment
			 and eligibility assessments and unemployment insurance improper payment reviews
			 for the Department of Labor and provides an additional appropriation of up to
			 $40,000,000, and the amount is designated for in-person reemployment and
			 eligibility assessments and unemployment insurance improper payment reviews for
			 the Department of Labor, the allocation to the Committee on Appropriations
			 shall be increased by the amount of additional budget authority and outlays
			 resulting from that budget authority for fiscal year 2009.
						(b)Costs of overseas
			 deployments and emergency needs
						(1)Overseas
			 deployments and related activities
							(A)In the House, if any bill, joint
			 resolution, amendment, or conference report makes appropriations for fiscal
			 year 2008 or fiscal year 2009 for overseas deployments and related activities
			 and such amounts are so designated pursuant to this subparagraph, then the
			 allocation to the Committee on Appropriations may be adjusted by the amounts
			 provided in such legislation for that purpose up to the amounts of budget
			 authority specified in section 104(21) for fiscal year 2008 or fiscal year 2009
			 and the new outlays resulting therefrom.
							(B)In the House, if any bill, joint
			 resolution, amendment, or conference report makes appropriations for fiscal
			 year 2008 or fiscal year 2009 for overseas deployments and related activities
			 above the amounts of budget authority and new outlays specified in subparagraph
			 (A) and such amounts are so designated pursuant to this subparagraph, then new
			 budget authority, outlays, or receipts resulting therefrom shall not count for
			 the purposes of titles III and IV of the Congressional Budget Act of
			 1974.
							(2)Emergency
			 needsIn the House, if any bill, joint resolution, amendment, or
			 conference report makes appropriations for discretionary amounts and such
			 amounts are designated as necessary to meet emergency needs, then the new
			 budget authority and outlays resulting therefrom shall not count for the
			 purposes of titles III and IV of the Congressional Budget Act of 1974.
						(c)Procedure for
			 adjustments
						(1)In
			 generalIn the House, prior to consideration of any bill, joint
			 resolution, amendment, or conference report, the Chairman of the Committee on
			 the Budget shall make the adjustments set forth in subsection (a) for the
			 incremental new budget authority in that measure and the outlays resulting from
			 that budget authority if that measure meets the requirements set forth in
			 subsection (a), except that no adjustment shall be made for provisions exempted
			 for the purposes of titles III and IV of the Congressional Budget Act of 1974
			 under subsection (b) of this section.
						(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) are to be
			 made to the allocations made under this concurrent resolution on the budget
			 pursuant to section 302(a) of the Congressional Budget Act of 1974.
						(d)Supplemental
			 Appropriations for Fiscal Year 2008In the House, if any measure making
			 supplemental appropriations for fiscal year 2008 is enacted, the Chairman of
			 the Committee on the Budget shall make the appropriate adjustments in
			 allocations and aggregates to reflect the difference between such measure and
			 the corresponding levels assumed in this resolution.
					302.Point of order
			 against advance appropriations
					(a)In
			 GeneralIn the House, except
			 as provided in subsection (b), any bill, joint resolution, amendment, or
			 conference report making a general appropriation or continuing appropriation
			 may not provide for advance appropriations.
					(b)ExceptionsIn the House, an advance appropriation may
			 be provided for fiscal year 2010 for programs, projects, activities, or
			 accounts identified in the joint explanatory statement of managers to accompany
			 this resolution under the heading Accounts Identified for Advance
			 Appropriations in an aggregate amount not to exceed $28,852,000,000 in
			 new budget authority, and for 2011, accounts separately identified under the
			 same heading.
					(c)DefinitionIn
			 this section, the term advance appropriation means any new
			 discretionary budget authority provided in a bill or joint resolution making
			 general appropriations or any new discretionary budget authority provided in a
			 bill or joint resolution continuing appropriations for fiscal year 2009 that
			 first becomes available for any fiscal year after 2009.
					BSenate Enforcement
			 Provisions
				311.Senate point of order against legislation
			 increasing long-term deficits
					(a)Congressional Budget Office Analysis of
			 ProposalsThe Director of the
			 Congressional Budget Office shall, to the extent practicable, prepare for each
			 bill and joint resolution reported from committee (except measures within the
			 jurisdiction of the Committee on Appropriations), and amendments thereto and
			 conference reports thereon, an estimate of whether the measure would cause,
			 relative to current law, a net increase in deficits in excess of $5,000,000,000
			 in any of the 4 consecutive 10-year periods beginning with the first fiscal
			 year that is 10 years after the budget year provided for in the most recently
			 adopted concurrent resolution on the budget.
					(b)Point
			 of OrderIt shall not be in
			 order in the Senate to consider any bill, joint resolution, amendment, motion,
			 or conference report that would cause a net increase in deficits in excess of
			 $5,000,000,000 in any of the 4 consecutive 10-year periods described in
			 subsection (a).
					(c)Supermajority Waiver and Appeal in the
			 Senate
						(1)WaiverThis section may be waived or suspended
			 only by the affirmative vote of three-fifths of the Members, duly chosen and
			 sworn.
						(2)AppealAn affirmative vote of three-fifths of the
			 Members, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
						(d)Determinations of Budget
			 LevelsFor purposes of this
			 section, the levels of net deficit increases shall be determined on the basis
			 of estimates provided by the Senate Committee on the Budget.
					(e)SunsetThis section shall expire on September 30,
			 2017.
					(f)RepealIn the Senate, subsections (a) through (d)
			 and subsection (f) of section 203 of S. Con. Res. 21 (110th Congress) shall no
			 longer apply.
					312.Discretionary spending limits, program
			 integrity initiatives, and other adjustments
					(a)Senate Point of Order
						(1)In generalExcept as otherwise provided in this
			 section, it shall not be in order in the Senate to consider any bill or joint
			 resolution (or amendment, motion, or conference report on that bill or joint
			 resolution) that would cause the discretionary spending limits in this section
			 to be exceeded.
						(2)Supermajority waiver and appeals
							(A)WaiverThis subsection may be waived or suspended
			 in the Senate only by the affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.
							(B)AppealsAppeals in the Senate from the decisions of
			 the Chair relating to any provision of this subsection shall be limited to 1
			 hour, to be equally divided between, and controlled by, the appellant and the
			 manager of the bill or joint resolution. An affirmative vote of three-fifths of
			 the Members of the Senate, duly chosen and sworn, shall be required to sustain
			 an appeal of the ruling of the Chair on a point of order raised under this
			 subsection.
							(b)Senate Discretionary Spending
			 LimitsIn the Senate and as
			 used in this section, the term discretionary spending limit
			 means—
						(1)for fiscal year 2008, $1,050,478,000,000 in
			 new budget authority and $1,094,944,000,000 in outlays; and
						(2)for fiscal year 2009, $1,011,718,000,000 in
			 new budget authority and $1,106,112,000,000 in outlays;
						as adjusted in conformance with the
			 adjustment procedures in subsection (c).(c)Adjustments in the Senate
						(1)In generalAfter the reporting of a bill or joint
			 resolution relating to any matter described in paragraph (2), or the offering
			 of an amendment thereto or the submission of a conference report
			 thereon—
							(A)the Chairman of the Senate Committee on the
			 Budget may adjust the discretionary spending limits, budgetary aggregates, and
			 allocations pursuant to section 302(a) of the Congressional Budget Act of 1974,
			 by the amount of new budget authority in that measure for that purpose and the
			 outlays flowing therefrom; and
							(B)following any adjustment under subparagraph
			 (A), the Senate Committee on Appropriations may report appropriately revised
			 suballocations pursuant to section 302(b) of the Congressional Budget Act of
			 1974 to carry out this subsection.
							(2)Matters describedMatters referred to in paragraph (1) are as
			 follows:
							(A)Continuing disability reviews and SSI
			 redeterminationsIf a bill or
			 joint resolution is reported making appropriations for fiscal year 2009 that
			 appropriates $264,000,000 for continuing disability reviews and Supplemental
			 Security Income redeterminations for the Social Security Administration, and
			 provides an additional appropriation of up to $240,000,000 for continuing
			 disability reviews and Supplemental Security Income redeterminations for the
			 Social Security Administration, then the discretionary spending limits,
			 allocation to the Senate Committee on Appropriations, and aggregates may be
			 adjusted by the amounts provided in such legislation for that purpose, but not
			 to exceed $240,000,000 in budget authority and outlays flowing therefrom for
			 fiscal year 2009.
							(B)Internal revenue service tax
			 enforcementIf a bill or
			 joint resolution is reported making appropriations for fiscal year 2009 that
			 appropriates $6,997,000,000 for the Internal Revenue Service for enhanced tax
			 enforcement to address the Federal tax gap (taxes owed but not paid) and
			 provides an additional appropriation of up to $490,000,000 for the Internal
			 Revenue Service for enhanced tax enforcement to address the Federal tax gap,
			 then the discretionary spending limits, allocation to the Senate Committee on
			 Appropriations, and aggregates may be adjusted by the amounts provided in such
			 legislation for that purpose, but not to exceed $490,000,000 in budget
			 authority and outlays flowing therefrom for fiscal year 2009.
							(C)Health care fraud and abuse
			 controlIf a bill or joint
			 resolution is reported making appropriations for fiscal year 2009 that
			 appropriates up to $198,000,000 to the Health Care Fraud and Abuse Control
			 program at the Department of Health and Human Services, then the discretionary
			 spending limits, allocation to the Senate Committee on Appropriations, and
			 aggregates may be adjusted by the amounts provided in such legislation for that
			 purpose, but not to exceed $198,000,000 in budget authority and outlays flowing
			 therefrom for fiscal year 2009.
							(D)Unemployment insurance improper payment
			 reviewsIf a bill or joint
			 resolution is reported making appropriations for fiscal year 2009 that
			 appropriates $10,000,000 for in-person reemployment and eligibility assessments
			 and unemployment insurance improper payment reviews, and provides an additional
			 appropriation of up to $40,000,000 for in-person reemployment and eligibility
			 assessments and unemployment insurance improper payment reviews, then the
			 discretionary spending limits, allocation to the Senate Committee on
			 Appropriations, and aggregates may be adjusted by the amounts provided in such
			 legislation for that purpose, but not to exceed $40,000,000 in budget authority
			 and outlays flowing therefrom for fiscal year 2009.
							(3)Adjustments for overseas deployments and
			 other activitiesThe Chairman
			 of the Senate Committee on the Budget may adjust the discretionary spending
			 limits, allocations to the Senate Committee on Appropriations, and aggregates
			 for one or more—
							(A)bills reported by the Senate Committee on
			 Appropriations or passed by the House of Representatives;
							(B)joint resolutions or amendments reported by
			 the Senate Committee on Appropriations;
							(C)amendments between the Houses received from
			 the House of Representatives or Senate amendments offered by the authority of
			 the Senate Committee on Appropriations; or
							(D)conference reports;
							making appropriations for fiscal year
			 2008 or 2009 for overseas deployments and other activities, by the amounts
			 provided in such legislation for those purposes (and so designated pursuant to
			 this paragraph), up to the amounts of budget authority specified in section
			 104(21) for fiscal years 2008 and 2009 and the new outlays flowing
			 therefrom.(d)Supplemental appropriations for fiscal year
			 2008If legislation making
			 supplemental appropriations for fiscal year 2008 is enacted, the Chairman of
			 the Senate Committee on the Budget may make the appropriate adjustments in
			 allocations, aggregates, discretionary spending limits, and other levels of new
			 budget authority and outlays for 2008 and 2009 to reflect the difference
			 between such measure and the corresponding levels assumed in this
			 resolution.
					(e)InapplicabilityIn the Senate, subsections (a), (b), (c),
			 (e), and (f) of section 207 of S. Con. Res. 21 (110th Congress) shall no longer
			 apply.
					313.Point of order against advance
			 appropriations
					(a)In general
						(1)Point
			 of orderExcept as provided
			 in subsection (b), it shall not be in order in the Senate to consider any bill,
			 joint resolution, motion, amendment, or conference report that would provide an
			 advance appropriation.
						(2)DefinitionIn this section, the term advance
			 appropriation means any new budget authority provided in a bill or joint
			 resolution making appropriations for fiscal year 2009 that first becomes
			 available for any fiscal year after 2009, or any new budget authority provided
			 in a bill or joint resolution making general appropriations or continuing
			 appropriations for fiscal year 2010, that first becomes available for any
			 fiscal year after 2010.
						(b)ExceptionsAdvance appropriations may be
			 provided—
						(1)for fiscal years 2010 and 2011 for
			 programs, projects, activities, or accounts identified in the joint explanatory
			 statement of managers accompanying this resolution under the heading
			 Accounts Identified for Advance Appropriations in an aggregate
			 amount not to exceed $28,852,000,000 in new budget authority in each year;
			 and
						(2)for the Corporation for Public
			 Broadcasting.
						(c)Supermajority waiver and appeal
						(1)WaiverIn the Senate, subsection (a) may be waived
			 or suspended only by an affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.
						(2)AppealAn affirmative vote of three-fifths of the
			 Members of the Senate, duly chosen and sworn, shall be required to sustain an
			 appeal of the ruling of the Chair on a point of order raised under subsection
			 (a).
						(d)Form of point of orderA point of order under subsection (a) may
			 be raised by a Senator as provided in section 313(e) of the Congressional
			 Budget Act of 1974.
					(e)Conference reportsWhen the Senate is considering a conference
			 report on, or an amendment between the Houses in relation to, a bill, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report shall be deemed stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur with
			 a further amendment, or concur in the House amendment with a further amendment,
			 as the case may be, which further amendment shall consist of only that portion
			 of the conference report or House amendment, as the case may be, not so
			 stricken. Any such motion in the Senate shall be debatable. In any case in
			 which such point of order is sustained against a conference report (or Senate
			 amendment derived from such conference report by operation of this subsection),
			 no further amendment shall be in order.
					(f)InapplicabilityIn the Senate, section 206(a) of S. Con.
			 Res. 21 (110th Congress) shall no longer apply.
					314.Senate point of order against provisions of
			 appropriations legislation that constitute changes in mandatory programs with
			 net costs
					(a)In generalIn the Senate, it shall not be in order to
			 consider any appropriations legislation, including any amendment thereto,
			 motion in relation thereto, or conference report thereon, that includes any
			 provision which constitutes a change in a mandatory program producing net
			 costs, as defined in subsection (b), that would have been estimated as
			 affecting direct spending or receipts under section 252 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (as in effect prior to September 30,
			 2002) were they included in legislation other than appropriations legislation.
			 A point of order pursuant to this section shall be raised against such
			 provision or provisions as described in subsections (e) and (f).
					(b)Changes in mandatory programs producing net
			 costsA provision or
			 provisions shall be subject to a point of order pursuant to this section
			 if—
						(1)the provision would increase budget
			 authority in at least 1 of the 9 fiscal years that follow the budget year and
			 over the period of the total of the budget year and the 9 fiscal years
			 following the budget year;
						(2)the provision would increase net outlays
			 over the period of the total of the 9 fiscal years following the budget year;
			 and
						(3)the sum total of all changes in mandatory
			 programs in the legislation would increase net outlays as measured over the
			 period of the total of the 9 fiscal years following the budget year.
						(c)DeterminationThe determination of whether a provision is
			 subject to a point of order pursuant to this section shall be made by the
			 Committee on the Budget of the Senate.
					(d)Supermajority waiver and
			 appealThis section may be
			 waived or suspended in the Senate only by an affirmative vote of three-fifths
			 of the Members, duly chosen and sworn. An affirmative vote of three-fifths of
			 the Members of the Senate, duly chosen and sworn, shall be required to sustain
			 an appeal of the ruling of the Chair on a point of order raised under this
			 section.
					(e)General point of orderIt shall be in order for a Senator to raise
			 a single point of order that several provisions of a bill, resolution,
			 amendment, motion, or conference report violate this section. The Presiding
			 Officer may sustain the point of order as to some or all of the provisions
			 against which the Senator raised the point of order. If the Presiding Officer
			 so sustains the point of order as to some of the provisions (including
			 provisions of an amendment, motion, or conference report) against which the
			 Senator raised the point of order, then only those provisions (including
			 provision of an amendment, motion, or conference report) against which the
			 Presiding Officer sustains the point of order shall be deemed stricken pursuant
			 to this section. Before the Presiding Officer rules on such a point of order,
			 any Senator may move to waive such a point of order as it applies to some or
			 all of the provisions against which the point of order was raised. Such a
			 motion to waive is amendable in accordance with rules and precedents of the
			 Senate. After the Presiding Officer rules on such a point of order, any Senator
			 may appeal the ruling of the Presiding Officer on such a point of order as it
			 applies to some or all of the provisions on which the Presiding Officer
			 ruled.
					(f)Form of the point of orderWhen the Senate is considering a conference
			 report on, or an amendment between the Houses in relation to, a bill, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report or amendment shall be deemed stricken, and the Senate shall proceed to
			 consider the question of whether the Senate shall recede from its amendment and
			 concur with a further amendment, or concur in the House amendment with a
			 further amendment, as the case may be, which further amendment shall consist of
			 only that portion of the conference report or House amendment, as the case may
			 be, not so stricken. Any such motion shall be debatable. In any case in which
			 such point of order is sustained against a conference report (or Senate
			 amendment derived from such conference report by operation of this subsection),
			 no further amendment shall be in order.
					(g)EffectivenessThis section shall not apply to any
			 provision constituting a change in a mandatory program in appropriations
			 legislation if such provision has been enacted in each of the 3 fiscal years
			 prior to the budget year.
					(h)InapplicabilityIn
			 the Senate, section 209 of S. Con. Res. 21 (110th Congress) shall no longer
			 apply.
					315.Senate point of
			 order against legislation increasing short-term deficit
					(a)Point of
			 orderIt shall not be in order in the Senate to consider any
			 bill, joint resolution, amendment, motion, or conference report (except
			 measures within the jurisdiction of the Committee on Appropriations) that would
			 cause a net increase in the deficit in excess of $10,000,000,000 in any fiscal
			 year provided for in the most recently adopted concurrent resolution on the
			 budget unless it is fully offset over the period of all fiscal years provided
			 for in the most recently adopted concurrent resolution on the budget.
					(b)Supermajority
			 waiver and appeal in the senate
						(1)WaiverThis
			 section may be waived or suspended only by the affirmative vote of three-fifths
			 of the Members, duly chosen and sworn.
						(2)AppealAn
			 affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
			 be required to sustain an appeal of the ruling of the Chair on a point of order
			 raised under this section.
						(c)Determinations of
			 budget levelsFor purposes of this section, the levels shall be
			 determined on the basis of estimates provided by the Senate Committee on the
			 Budget.
					(d)SunsetThis
			 section shall expire on September 30, 2017.
					COther
			 Provisions
				321.Oversight of
			 government performanceAll
			 committees are directed to review programs within their jurisdiction to root
			 out waste, fraud, and abuse in program spending, giving particular scrutiny to
			 issues raised by Government Accountability Office reports. Based on these
			 oversight efforts and committee performance reviews of programs within their
			 jurisdiction, committees are directed to include recommendations for improved
			 governmental performance in their annual views and estimates reports required
			 under section 301(d) of the Congressional Budget Act of 1974 to the appropriate
			 Committee on the Budget.
				322.Budgetary
			 treatment of certain discretionary administrative expenses
					(a)In
			 GeneralIn the House and
			 Senate, notwithstanding section 302(a)(1) of the Congressional Budget Act of
			 1974, section 13301 of the Budget Enforcement Act of 1990, and section 2009a of
			 title 39, United States Code, the joint explanatory statement accompanying the
			 conference report on any concurrent resolution on the budget shall include in
			 its allocations under section 302(a) of the Congressional Budget Act of 1974 to
			 the Committees on Appropriations amounts for the discretionary administrative
			 expenses of the Social Security Administration and of the Postal
			 Service.
					(b)Special
			 RuleIn the House, for purposes of applying section 302(f) of the
			 Congressional Budget Act of 1974, estimates of the level of total new budget
			 authority and total outlays provided by a measure shall include any off-budget
			 discretionary amounts.
					323.Application and
			 effect of changes in allocations and aggregates
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 Changed Allocations and AggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
					(c)Budget Committee
			 DeterminationsFor purposes of this resolution, the levels of new
			 budget authority, outlays, direct spending, new entitlement authority,
			 revenues, deficits, and surpluses for a fiscal year or period of fiscal years
			 shall be determined on the basis of estimates made by the appropriate Committee
			 on the Budget.
					(d)AdjustmentsThe Chairmen of the Budget Committees in
			 the House and the Senate may adjust the aggregates, allocations, and other
			 levels in this resolution for legislation which has received final
			 Congressional approval in the same form by the House of Representatives and the
			 Senate, and is either waiting to be presented to the President or awaiting
			 Presidential signature at the time of final consideration of this
			 resolution.
					324.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of any bill or joint
			 resolution providing for a change in concepts or definitions, the Chairman of
			 the appropriate Committee on the Budget may make adjustments to the levels and
			 allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
				325.Exercise of
			 rulemaking powersCongress
			 adopts the provisions of this title—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate and as such
			 they shall be considered as part of the rules of each House or of that House to
			 which they specifically apply, and these rules shall supersede other rules only
			 to the extent that they are inconsistent with other such rules; and
					(2)with full
			 recognition of the constitutional right of either the House of Representatives
			 or the Senate to change those rules at any time, in the same manner, and to the
			 same extent as in the case of any other rule of the House of Representatives or
			 the Senate.
					IVPolicy
			401.Policy of the
			 House on middle-income tax reliefIt is the policy of the House to—
				(1)minimize fiscal
			 burdens on middle-income families and their children and grandchildren;
				(2)provide immediate
			 relief for the tens of millions of middle-income households who would otherwise
			 be subject to the alternative minimum tax (AMT) under current law, in the
			 context of permanent, revenue-neutral AMT reform; and
				(3)support extension
			 of middle-income tax relief and enhanced economic equity through policies such
			 as—
					(A)extension of the
			 child tax credit;
					(B)extension of
			 marriage penalty relief;
					(C)extension of the
			 10 percent individual income tax bracket;
					(D)elimination of
			 estate taxes on all but a minute fraction of estates by reforming and
			 substantially increasing the unified tax credit;
					(E)extension of the
			 research and experimentation tax credit;
					(F)extension of the
			 deduction for State and local sales taxes;
					(G)extension of the
			 deduction for small business expensing; and
					(H)enactment of a tax
			 credit for school construction bonds.
					The House
			 assumes that the cost of enacting such policies is offset by reforms within the
			 Internal Revenue Code of 1986 that promote a fairer distribution of taxes
			 across families and generations, economic efficiency, higher rates of tax
			 compliance to close the tax gap, and reduced taxpayer burdens through tax
			 simplification.402.Policy on
			 defense prioritiesIt is the
			 policy of this resolution that—
				(1)the
			 Administration’s budget requests should comply with section 1008, Public Law
			 109–364, the John Warner National Defense Authorization Act for Fiscal Year
			 2007, and the Administration should no longer attempt to fund overseas military
			 operations through emergency supplemental appropriations requests;
				(2)the Department of
			 Defense should exclude nonwar requirements from its funding requests for Iraq
			 and Afghanistan;
				(3)implementing the recommendation of the
			 National Commission on Terrorist Attacks Upon the United States (commonly
			 referred to as the 9/11 Commission) to adequately fund cooperative threat
			 reduction and nuclear nonproliferation programs (securing loose
			 nukes) is a high priority and should receive far greater emphasis than
			 the President’s budget provides;
				(4)readiness of our
			 troops, particularly the National Guard and Reserve, is a high priority, and
			 that greater emphasis needs to be placed on mitigating equipment and training
			 shortfalls;
				(5)TRICARE fees for
			 military retirees under the age of 65 should not be increased as the
			 President’s budget proposes;
				(6)military pay and
			 benefits should be enhanced to improve the quality of life of military
			 personnel;
				(7)improving military
			 health care services continues to be a high priority and adequate funding to
			 ensure quality health care for returning combat veterans should be
			 provided;
				(8)sufficient funds should be provided to the
			 military services to expedite review of cases involving servicemembers who
			 could have been erroneously discharged from service for a personality disorder,
			 which resulted in a loss of benefits or care, as a result of a combat-related
			 psychological injury (such as Post Traumatic Stress Disorder) or a closed head
			 injury (such as Traumatic Brain Injury);
				(9)higher priority
			 defense needs could be addressed by funding missile defense at an adequate but
			 lower level, not providing funding for development of space-based missile
			 defense interceptors, and by restraining excessive cost and schedule growth in
			 defense research, development and procurement programs;
				(10)the Department of
			 Defense should reassess current defense plans to ensure that weapons developed
			 to counter Cold War-era threats are not redundant and are applicable to 21st
			 century threats;
				(11)sufficient
			 resources should be provided for the Department of Defense to do an aggressive
			 job of addressing as many as possible of the 1,260 pending recommendations made
			 by the Government Accountability Office (GAO) over the last 7 years to improve
			 practices at the Department of Defense, including investigation of the billions
			 of dollars of obligations, disbursements and overcharges for which the
			 Department of Defense cannot account;
				(12)savings from the
			 actions recommended in paragraphs (9) and (11) of this section should be used
			 to fund the priorities identified in paragraphs (3) through (8);
				(13)the Department of
			 Defense report to Congress on its assessment of cold war weapons and progress
			 on implementing GAO recommendations as outlined in paragraphs (10) and (11) by
			 a time determined by the appropriate authorizing committees; and
				(14)the GAO report to the appropriate
			 congressional committees by the end of the 110th Congress regarding the
			 Department of Defense’s progress in implementing its audit
			 recommendations.
				VSense
			 of the Senate and Congress
			ASense of the
			 Senate
				501.Sense of the
			 Senate regarding Medicaid administrative regulations
					(a)FindingsThe Senate makes the following
			 findings:
						(1)The Medicaid program provides essential
			 health care and long-term care services to approximately 60,000,000 low-income
			 children, pregnant women, parents, individuals with disabilities, and senior
			 citizens. It is a Federal guarantee that ensures the most vulnerable will have
			 access to needed medical services.
						(2)Medicaid provides
			 critical access to long-term care and other services for the elderly and
			 individuals living with disabilities, and is the single largest provider of
			 long-term care services. Medicaid also pays for personal care and other
			 supportive services that are typically not provided by private health insurance
			 or Medicare, but are necessary to enable individuals with spinal cord injuries,
			 developmental disabilities, neurological degenerative diseases, serious and
			 persistent mental illnesses, HIV/AIDS, and other chronic conditions to remain
			 in the community, to work, and to maintain independence.
						(3)Medicaid
			 supplements the Medicare program for about 7,500,000 low-income elderly or
			 disabled Medicare beneficiaries, assisting them with their Medicare premiums
			 and co-insurance, wrap-around benefits, and the costs of nursing home care that
			 Medicare does not cover. The Medicaid program spends over $100,000,000,000 on
			 uncovered Medicare services.
						(4)Medicaid provides
			 health insurance for more than one-quarter of America's children and is the
			 largest purchaser of maternity care, paying for more than one-third of all the
			 births in the United States each year. Medicaid also provides critical access
			 to care for children with disabilities, covering more than 70 percent of poor
			 children with disabilities.
						(5)More than
			 21,000,000 women depend on Medicaid for their health care. Women comprise the
			 majority of seniors (64 percent) on Medicaid. Half of nonelderly women with
			 permanent mental or physical disabilities have health coverage through
			 Medicaid. Medicaid provides treatment for low-income women diagnosed with
			 breast or cervical cancer in every State.
						(6)Medicaid is the
			 Nation's largest source of payment for mental health services, HIV/AIDS care,
			 and care for children with special needs. Much of this care is either not
			 covered by private insurance or limited in scope or duration. Medicaid is also
			 a critical source of funding for health care for children in foster care and
			 for health services in schools.
						(7)Medicaid funds
			 help ensure access to care for all Americans. Medicaid is the single largest
			 source of revenue for the Nation's safety net hospitals, health centers, and
			 nursing homes, and is critical to the ability of these providers to adequately
			 serve all Americans.
						(8)Medicaid serves a
			 major role in ensuring that the number of Americans without health insurance,
			 approximately 47,000,000 in 2006, is not substantially higher. The system of
			 Federal matching for State Medicaid expenditures ensures that Federal funds
			 will grow as State spending increases in response to unmet needs, enabling
			 Medicaid to help buffer the drop in private coverage during recessions.
						(9)The Bush
			 Administration has issued several regulations that shift Medicaid cost burdens
			 onto States and put at risk the continued availability of much-needed services.
			 The regulations relate to Federal payments to public providers, and for
			 graduate medical education, rehabilitation services, school-based
			 administration, school-based transportation, optional case management
			 services.
						(b)Sense of the
			 SenateIt is the sense of the Senate that administrative
			 regulations should not—
						(1)undermine the role
			 the Medicaid program plays as a critical component of the health care system of
			 the United States;
						(2)cap Federal
			 Medicaid spending, or otherwise shift Medicaid cost burdens to State or local
			 governments and their taxpayers and health providers, forcing a reduction in
			 access to essential health services for low-income elderly individuals,
			 individuals with disabilities, and children and families; or
						(3)undermine the
			 Federal guarantee of health insurance coverage Medicaid provides, which would
			 threaten not only the health care safety net of the United States, but the
			 entire health care system.
						BSense of the
			 Congress
				511.Sense of the
			 Congress on servicemembers’ and veterans’ health care and other
			 prioritiesIt is the sense of
			 the Congress that—
					(1)the Congress
			 supports excellent health care for current and former members of the United
			 States Armed Services—they have served well and honorably and have made
			 significant sacrifices for this Nation;
					(2)this resolution provides $48,202,000,000 in
			 discretionary budget authority for 2009 for Function 700 (Veterans Benefits and
			 Services), including veterans’ health care, which is $4,940,000,000 more than
			 the 2008 level, $3,654,000,000 more than the Congressional Budget Office’s
			 baseline level for 2009, and $3,284,000,000 more than the President’s budget
			 for 2009; and also provides more discretionary budget authority than the
			 President’s budget in every year after 2009;
					(3)this resolution provides funding to
			 continue addressing problems such as those identified at Walter Reed Army
			 Medical Center to improve military and veterans’ health care facilities and
			 services;
					(4)this resolution
			 assumes the rejection of the health care enrollment fees and pharmaceutical
			 co-payment increases in the President’s budget;
					(5)this resolution
			 provides additional funding above the President’s inadequate budget levels for
			 the Department of Veterans Affairs to research and treat veterans’ mental
			 health, post-traumatic stress disorder, and traumatic brain injury; and
					(6)this resolution
			 provides additional funding above the President’s inadequate budget levels for
			 the Department of Veterans Affairs to improve the speed and accuracy of its
			 processing of disability compensation claims, including funding to hire
			 additional personnel above the President’s requested level.
					512.Sense of the
			 Congress on homeland securityIt is the sense of the Congress that—
					(1)this resolution
			 assumes additional homeland security funding above the President’s requested
			 level for 2009 and every subsequent year;
					(2)this resolution
			 assumes funding above the President’s requested level for 2009, and additional
			 amounts in subsequent years, in the four budget functions—Function 400
			 (Transportation), Function 450 (Community and Regional Development), Function
			 550 (Health), and Function 750 (Administration of Justice)—that fund most
			 nondefense homeland security activities; and
					(3)the homeland
			 security funding provided in this resolution will help to strengthen the
			 security of our Nation’s transportation system, particularly our ports where
			 significant security shortfalls still exist and foreign ports, by expanding
			 efforts to identify and scan all high-risk United States-bound cargo, equip,
			 train and support first responders (including enhancing interoperable
			 communications and emergency management), strengthen border patrol, and
			 increase the preparedness of the public health system.
					513.Sense of the
			 Congress regarding long-term fiscal reformIt is the sense of the Congress that—
					(1)both the
			 Government Accountability Office and the Congressional Budget Office have
			 warned that the Federal budget is on an unsustainable path of rising deficits
			 and debt;
					(2)using recent trend
			 data and reasonable policy assumptions, CBO has projected that the gap between
			 spending and revenues over the next 75 years will reach 6.9 percent of
			 GDP;
					(3)publicly held debt will rise from 36
			 percent today to 400 percent of GDP by the decade beginning in 2050 under CBO’s
			 alternative policy scenario;
					(4)the most
			 significant factor affecting the long-term Federal fiscal landscape is the
			 expectation that total public and private health spending will continue to grow
			 faster than the economy;
					(5)the Congress calls upon governmental and
			 nongovernmental experts to develop specific options to reform the health care
			 system and control costs, that further research and analysis on topics
			 including comparative effectiveness, health information technology,
			 preventative care, and provider incentives is needed, and that of critical
			 importance is the development of a consensus on the appropriate methods for
			 estimating the budgetary impact and health outcome effects of these proposals;
			 and
					(6)immediate policy action is needed to
			 address the long-term fiscal challenges facing the United States, including the
			 rising costs of entitlements, in a manner that is fiscally responsible,
			 equitable, and lasting, and that also honors commitments made to beneficiaries,
			 and that such action should be bipartisan, bicameral, involve both legislative
			 and executive branch participants, as well as public participation, and be
			 conducted in a manner that ensures full, fair, and timely Congressional
			 consideration.
					514.Sense of the
			 Congress regarding waste, fraud, and abuseIt is the sense of the Congress that—
					(1)all committees
			 should examine programs within their jurisdiction to identify wasteful and
			 fraudulent spending;
					(2)title III of this
			 resolution includes cap adjustments to provide appropriations for agencies that
			 control programs that accounted for a significant share of improper payments
			 reported by Federal agencies: Social Security Administration Continuing
			 Disability Reviews, the Medicare/Medicaid Health Care Fraud and Abuse Control
			 Program, and Unemployment Insurance Program Integrity;
					(3)title III also
			 includes a cap adjustment for the Internal Revenue Services for tax compliance
			 efforts to close the $345,000,000,000 tax gap;
					(4)the resolution’s
			 deficit-neutral reserve funds require authorizing committees to cut lower
			 priority and wasteful spending to accommodate any new high-priority entitlement
			 benefits; and
					(5)title III of the
			 resolution directs all committees to review the performance of programs within
			 their jurisdiction and report recommendations annually to the appropriate
			 Committee on the Budget as part of the views and estimates process required by
			 section 301(d) of the Congressional Budget Act.
					515.Sense of the
			 Congress regarding extension of the statutory pay-as-you-go ruleIt is the sense of the Congress that to
			 reduce the deficit, Congress should extend PAYGO consistent with provisions of
			 the Budget Enforcement Act of 1990.
				516.Sense of the
			 Congress on long-term budgetingIt is the sense of the Congress that the
			 determination of the congressional budget for the United States Government and
			 the President’s budget request should include consideration of the Financial
			 Report of the United States Government, especially its information regarding
			 the Government’s net operating cost, financial position, and long-term
			 liabilities.
				517.Sense of the
			 Congress regarding affordable health coverageIt is the sense of the Congress that—
					(1)nearly 47 million
			 Americans, including nine million children, lack health insurance;
					(2)people without
			 health insurance are more likely to experience problems getting medical care
			 and to be hospitalized for avoidable health problems;
					(3)most Americans
			 receive health coverage through their employers, and a major issue facing all
			 employers is the rising cost of health insurance;
					(4)small businesses,
			 which have generated most of the new jobs annually over the last decade, have
			 an especially difficult time affording health coverage, because of higher
			 administrative costs and fewer people over whom to spread the risk of
			 catastrophic costs;
					(5)because it is
			 especially costly for small businesses to provide health coverage, their
			 employees make up a large proportion of the Nation’s uninsured individuals;
			 and
					(6)legislation consistent with the
			 pay-as-you-go principle should be adopted that makes health insurance more
			 affordable and accessible, with attention to the special circumstances
			 affecting employees of small businesses, and that lowers costs and improves the
			 quality of health care by encouraging integration of health information
			 technology tools into the practice of medicine, by expanding comparative
			 effectiveness research, and by promoting improvements in disease management and
			 disease prevention.
					518.Sense of the
			 Congress regarding pay parityIt is the sense of the Congress that rates
			 of compensation for civilian employees of the United States should be adjusted
			 at the same time, and in the same proportion, as are rates of compensation for
			 members of the uniformed services.
				519.Sense of the
			 Congress regarding subprime lending and foreclosuresIt is the sense of the Congress that—
					(1)over the last six
			 months, the Nation has experienced a significant increase in the number of
			 homeowners facing the risk of foreclosure with estimates of as many as 2.8
			 million subprime and other distressed borrowers facing the loss of their homes
			 over the next five years;
					(2)the rise in
			 foreclosures not only has an immediate, devastating impact on homeowners and
			 their families, but it also has ripple effects—
						(A)local communities
			 experiencing high levels of foreclosures experience deterioration as a result
			 of the large number of vacant foreclosed and abandoned homes;
						(B)rising foreclosure
			 rates can accelerate drops in home prices, affecting all homeowners; and
						(C)home mortgage
			 default and foreclosure rates increase risk for lenders, further restricting
			 the availability of credit, which can in turn slow economic growth; and
						(3)the rise in
			 foreclosures is not only a crisis for subprime borrowers, but a larger problem
			 for communities as a whole, and considering the multi-layered effects of
			 increasing foreclosures, the Congress should consider steps to address this
			 complex problem.
					520.Sense of the
			 Congress regarding the need to maintain and build upon efforts to fight
			 hungerIt is the sense of the
			 Congress that—
					(1)35.5 million
			 Americans (12.6 million of them children) are food insecure—uncertain of
			 having, or unable to acquire, enough food, and that 11.1 million Americans are
			 hungry because of lack of food;
					(2)despite the
			 critical contributions of the Department of Agriculture nutrition programs
			 (particularly the food stamp program), which significantly reduced payment
			 error rates while providing help to partially mitigate the effects of rising
			 poverty and unemployment, significant need remains, even among families that
			 receive food stamps;
					(3)nearly 25 million
			 people, including more than nine million children and nearly three million
			 seniors, sought emergency food assistance from food pantries, soup kitchens,
			 shelters, and local charities last year;
					(4)additional
			 resources are needed to ensure that nutrition assistance keeps up with
			 inflation and rising food prices; and
					(5)Department of
			 Agriculture programs that help us fight hunger should be maintained and the
			 Congress should continue to seize opportunities to reach Americans in need and
			 to fight hunger.
					521.Sense of the
			 Congress regarding the importance of child support enforcementIt is the sense of the Congress that—
					(1)additional
			 legislative action is needed to ensure that States have the necessary resources
			 to collect all child support that is owed to families and to allow them to pass
			 100 percent of support on to families without financial penalty; and
					(2)when 100 percent
			 of child support payments are passed to the child, rather than administrative
			 expenses, program integrity is improved and child support participation
			 increases.
					522.Sense of the
			 Congress on the Innovation Agenda and America COMPETES ActIt is the sense of the Congress that—
					(1)the Congress
			 should provide sufficient funding so that our Nation may continue to be the
			 world leader in education, innovation and economic growth;
					(2)last year,
			 Congress passed and the President signed the America COMPETES Act, bipartisan
			 legislation designed to ensure that American students, teachers, businesses,
			 and workers are prepared to continue leading the world in innovation, research,
			 and technology well into the future;
					(3)this resolution
			 supports the efforts authorized in the America COMPETES Act, providing
			 substantially increased funding above the President’s requested level for 2009,
			 and increased amounts after 2009 in Function 250 (General Science, Space and
			 Technology) and other functions;
					(4)additional
			 increases for scientific research and education are included in Function 270
			 (Energy), Function 300 (Environment and Natural Resources), Function 500
			 (Education, Employment, Training and Social Services), and Function 550
			 (Health), all of which receive more funding than the President’s budget
			 provides;
					(5)because America’s
			 greatest resource for innovation resides within classrooms across the country,
			 the increased funding provided in this resolution will support initiatives
			 within the America COMPETES Act to educate tens of thousands of new scientists,
			 engineers, and mathematicians, and place highly qualified teachers in math and
			 science K–12 classrooms; and
					(6)because
			 independent scientific research provides the foundation for innovation and
			 future technologies, this resolution will keep us on the path toward doubling
			 funding for the National Science Foundation, basic research in the physical
			 sciences, and collaborative research partnerships, and toward achieving energy
			 independence through the development of clean and sustainable alternative
			 energy technologies.
					
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
